Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. 
Applicant argues in view of the amendments claims 1-20 include at least one limitation that is not disclosed or suggested by Ferguson (US 20140379247) or Sumioka (US 20180267548). Specifically, in regards to claim 1, the limitations of (i) "perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles within a first lane in which the ADV is driving; identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria" and (ii) "expanding a dimension of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles while maintaining a second dimension of each obstacle in the first set of obstacles". 
Arguments against this have been provided in the following paragraphs to more adequately respond to the Applicant’s detailed arguments. 
Applicant further argues, with respect to limitation (i), Ferguson’s method of controlling a vehicle shown in figure 3A and paragraphs [0069]-[0081] does not perceive an initial set of obstacles within a first lane and identify a subset from the initial set of obstacles based on a first set of predetermined criteria as required by these limitations. Applicant argues Ferguson’s system does not discriminate between objects included in the portion of the image based on any criteria other than presence in the portion of the image, and therefore the system of Ferguson cannot identify a subset from the initial set of obstacles based on a first set of predetermined criteria. Further, that at best Ferguson may identify objects within the lane using the portion of the image, but not as a subset from 
However, Ferguson does identify an initial set of obstacles in the first lane and identifies a subset of the initial set of obstacles based on a predetermined criteria because Ferguson can identify objects within the lane, thus when the predetermined criteria is that the obstacles are in the first lane, the subset is the same as the initial set ([0069], [0081]). Still further, as an alternative determination of a subset Ferguson can use cameras located on different parts of the vehicle to identify objects ([0072]), which is another way of forming a subset where the predetermined criteria is the camera orientation of the vehicle. Additionally, Ferguson can observe permanent and non-permanent objects ([0070], [0072], [0075]), which is yet another predetermined criteria. Still further, one of ordinary skill in the art would have naturally recognized another conventional predetermined criteria for removing objects from consideration, which is whether the object is dynamic or static, an assessment of which would drastically adjust the control of the vehicle. None of these represent a new ground of rejection and the previous rejection has been maintained. 
Therefore, these arguments are found to be unpersuasive. 
Further, applicant argues interpreting the predetermined criteria as being on the same lane of travel removes all patentable weight from the recitation “based on a first set of predetermined criteria” because all of the recited “initial set of obstacles” are already required to be in the first lane, and therefore by adopting this consideration the office action fails to consider all the limitations of the claim, which is improper and must not be used. Applicant continues, this further supports that Ferguson never attempts to use a first set of predetermined criteria to identify a subset of the initial set of obstacles that are in a lane as also required by the limitation. 
However, this does not fail to consider all limitations of the claim. As written a “predetermined criteria” is exceptionally broad and most any criteria in some way related to the objects reads on this 
Applicant argues Sumioka does not show or suggest the limitation (i) above and does not remedy the above deficiencies. As explained above, Ferguson already addresses limitation (i) and Sumioka is not needed to remedy the alleged deficiency. 
Applicant also argues that neither Ferguson nor Sumioka show limitations (ii) above. Further, that Sumioka instead teaches establishing no go zones that extends in all dimensions from a detected vehicle, which is contrary to “maintaining a second dimension of each obstacle in the first set of obstacles”. Sumioka’s no go zones are expanded in all dimensions from the actual dimensions of a vehicle. 
However, while Sumioka does teach that the NG zones can be expanded in all horizontal dimensions, in the vehicle length direction, which is traditionally perpendicular to the lane width direction, the dimensions are created from a specific point on the observed vehicle and based off of an equation in the forwards direction using the other vehicle’s speed and in the rearwards direction using the ego vehicle’s speed (Figure 13, [0107]). As such, there must be situations in which the lengthwise direction of the NG zones are the same as the dimensions of the other vehicle because the margin is approximately the length of the vehicle ([0106]) and the speeds are small. This is a situation in which a 
Alternatively, based on a slightly different interpretation of this limitation, simply in the situation in which the speed of both the other vehicle and the ego vehicle are held constant along with the first predetermined time and margin remaining constant, a second dimension is maintained because the lengthwise dimension of the NG zone around the other vehicle is also then held constant. 
As such, these arguments are found to be unpersuasive. 
Applicant further argues independent claims 8 and 15 recite similar limitations as above, and are patentable for the same reasons. This is found unpersuasive for the same reasons as previously stated. 
Still further, applicant argues the dependent claims are patentable over the cited prior art by virtue of dependency on an allegedly independent claim. This is found unpersuasive for the reasons as stated above. 
Minor informalities in the repeated rejections of record have been corrected. These do not represent new grounds of rejection. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 114 representing an infotainment system in paragraph [0026].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 20140379247) in view of Sumioka (US 20180267548).
In regards to claim 1, Ferguson teaches a computer-implemented method for operating an autonomous driving vehicle (Fig 3A), the method comprising: 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles within a first lane in which the ADV is driving; ([0069] at step 302, receives image data indicative of environment. [0081] at step 306, whether an object is present in the image is determined.)
identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria; ([0081] at step 306, whether an object is present in the lane in the image is determined. Being in the same lane of travel of the vehicle is a predetermined criteria.)
and 
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0074] at step 304 environmental information is compared to determine a portion of the images that relate to 
Ferguson does not teach: 
expanding a dimension of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles while maintaining a second dimension of each obstacle in the first set of obstacles;
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). The length of the region depends on the speed of the other vehicle and the speed of the ego vehicle, the dimensions are created from a specific point on the observed vehicle and based off of an equation in the forwards direction using the other vehicle’s speed and in the rearwards direction using the ego vehicle’s speed (Figure 13, [0107]). As such, there must be situations in which the lengthwise direction of the NG zones are the same as the dimensions of the other vehicle because the margin is approximately the length of the vehicle ([0106]) and the speeds are small. This is a situation in which a second dimension of the obstacle is maintained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Ferguson by incorporating the teachings of Sumioka such that the method includes steps of determining an unsafe region around an obstacle, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 2, Ferguson, as modified by Sumioka, teaches the method of claim 1, wherein the first set of obstacles includes an obstacle closest to the ADV at the beginning of a prediction window, an obstacle closest to the ADV at the end of the prediction window, and one or more obstacles crossing the first lane during the prediction window. ([0075] environmental information may be obtained periodically. [0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians. These may be a first set of obstacles determined with a first image at the beginning of a window, a second set of obstacles determined from a second or later image at a potential end of a window, and may include obstacles crossing the first lane during the window.)

In regards to claim 3, Ferguson, as modified by Sumioka, teaches the method of claim 1, further
comprising: 
in response to the ADV switching from the first lane to a second lane, identifying a second set of obstacles therein based on a second set of predetermined criteria; ([0085] at step 308, vehicle may be controlled to avoid objects in travelling lane. One of ordinary skill in the art would have understood this may include a lane change. [0075] environmental information may be received periodically to ensure accuracy. [0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle changed its lane of travel from a first lane to a second lane, the second lane is now the lane of travel of the vehicle and therefore it must identify objects in the second lane.) and
Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka such that the method includes steps of determining an unsafe region around an obstacle, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 4, Ferguson, as modified by Sumioka, teaches the method of claim 3, wherein the ADV stops tracking the first set of obstacles in the first lane after the ADV switches to the second lane. ([0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle has switched lanes to a new lane of travel, objects are detected associated with that lane of travel and the remaining image data is disregarded.)

In regards to claim 5, Ferguson, as modified by Sumioka, teaches the method of claim 3, wherein each of the first set of obstacles and the second set of obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or another moving object. ([0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians.)

In regards to claim 6, Sumioka teaches the nodes representing the lane and where a peripheral vehicle is located may be aligned in a grid, although they need not be ([0134]). The edges and nodes where a peripheral vehicle is located form a representation of the peripheral vehicle, and as such, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka, such that peripheral vehicles may be represented by a polygon formed by the nodes they occupy.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 7, Sumioka teaches first map information may be retained ([0057]) and second map information may also be retained, which includes lane information ([0059]). The recommended lane is determined at least in part on the map information ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka, such that the lane may be changed based at least in part on map information.
The motivation to do so is that, acknowledged by Sumioka, map information can include key information describing lanes and roads ([0059]) and, as one of ordinary skill in the art would have recognized allows the vehicle to more successfully and safely navigate.

In regards to claim 8, Ferguson teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, causing the processor to perform 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles within a first lane in which the ADV is driving; ([0069] at step 302, receives image data indicative of environment. [0081] at step 306, whether an object is present in the image is determined.)
identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria; ([0081] at step 306, whether an object is present in the lane in the image is determined. Being in the same lane of travel of the vehicle is a predetermined criteria.)
and 
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0074] at step 304 environmental information is compared to determine a portion of the images that relate to a lane of travel. [0081] image data relating to other lanes may be ignored. [0085] vehicle is controlled in an autonomous mode based on determined information.)
Ferguson does not teach: 
expanding a dimension of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles while maintaining a second dimension of each obstacle in the first set of obstacles;
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). The length of the region depends on the speed of the other vehicle and the speed of the ego 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions stored on a non-transitory medium of Ferguson by incorporating the teachings of Sumioka such that the instructions may determine an unsafe region around an obstacle, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 9, Ferguson, as modified by Sumioka, teaches the machine-readable medium of claim 8, wherein the first set of obstacles include an obstacle closest to the ADV at the beginning of a prediction window, an obstacle closest to the ADV at the end of the prediction window, and one or more obstacles crossing the first lane during the prediction window. ([0075] environmental information may be obtained periodically. [0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians. These may be a first set of obstacles determined with a first image at the beginning of a window, a second set of obstacles at determined from a second or later image at a potential end of a window, and may include obstacles crossing the first lade during the window.)

In regards to claim 10, Ferguson, as modified by Sumioka, teaches the machine-readable medium of claim 8, further comprising:	
in response to the ADV switching from the first lane to a second lane, identifying a second set of obstacles therein based on a second set of predetermined criteria, ([0085] at step 308, vehicle may be controlled to avoid objects in travelling lane. One of ordinary skill in the art would have understood this may include a lane change. [0075] environmental information may be received periodically to ensure accuracy. [0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle changed its lane of travel from a first lane to a second lane, the second lane is now the lane of travel of the vehicle and therefore it must identify objects in the second lane.) and
Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions and storage medium of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka such that an unsafe region around an obstacle may be determined, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 11, Ferguson, as modified by Sumioka, teaches the machine-readable medium of claim 10, wherein the ADV stops tracking the first set of obstacles in the first lane after the 

In regards to claim 12, Ferguson, as modified by Sumioka, teaches the machine-readable medium of claim 10, wherein each of the first set of obstacles and the second set of obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or another moving object. ([0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians.)

In regards to claim 13, Sumioka teaches the nodes representing the lane and where a peripheral vehicle is located may be aligned in a grid, although they need not be ([0134]). The edges and nodes where a peripheral vehicle is located form a representation of the peripheral vehicle, and as such, the first and second set of obstacles may appear as polygons to the vehicle through their corresponding nodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions and storage medium of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka, such that peripheral vehicles may be represented by a polygon formed by the nodes they occupy.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 14, Sumioka teaches first map information may be retained ([0057]) and second map information may also be retained, which includes lane information ([0059]). The recommended lane is determined at least in part on the map information ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions and storage medium of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka, such that the lane may be changed based at least in part on map information.
The motivation to do so is that, acknowledged by Sumioka, map information can include key information describing lanes and roads ([0059]) and, as one of ordinary skill in the art would have recognized allows the vehicle to more successfully and safely navigate.

In regards to claim 15, Ferguson teaches a data processing system, (Fig 1) comprising: 
a processor; ([0051] computer system may include at least one processor 113.) and 
a memory coupled to the processor to store instructions, which when executed by a processor, causing the processor to perform operations, the operations comprising: ([0051] processor executes instructions stored in non-transitory computer readable medium 114.)
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles within a first lane in which the ADV is driving, ([0033] sensor system 104 includes one or more sensors to detect information about environment surrounding the vehicle. [0043] computer vision system 140 may process and analyze images captured by the camera to identify features and objects in the environment. [0081] vehicle may process only portion of image determined to correspond to own lane to determine objects.) 
identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria, ([0081] vehicle may process only portion of image determined to 
and 
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0085] based on determinations of obstacles, may control the vehicle in the autonomous mode. [0045] obstacle avoidance system 114 may identify, evaluate, and avoid or negotiate potential obstacles.)
Ferguson does not teach: 
expanding a dimension of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles while maintaining a second dimension of each obstacle in the first set of obstacles,
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). The length of the region depends on the speed of the other vehicle and the speed of the ego vehicle, the dimensions are created from a specific point on the observed vehicle and based off of an equation in the forwards direction using the other vehicle’s speed and in the rearwards direction using the ego vehicle’s speed (Figure 13, [0107]). As such, there must be situations in which the lengthwise direction of the NG zones are the same as the dimensions of the other vehicle because the margin is approximately the length of the vehicle ([0106]) and the speeds are small. This is a situation in which a second dimension of the obstacle is maintained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control system of Ferguson by incorporating the 
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 16, Ferguson, as modified by Sumioka, teaches the system of claim 15, wherein the first set of obstacles includes an obstacle closest to the ADV at the beginning of a prediction window, an obstacle closest to the ADV at the end of the prediction window, and one or more obstacles crossing the first lane during the prediction window. ([0075] environmental information may be obtained periodically. [0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians. These may be a first set of obstacles determined with a first image at the beginning of a window, a second set of obstacles at determined from a second or later image at a potential end of a window, and may include obstacles crossing the first lane during the window.)

In regards to claim 17, Ferguson, as modified by Sumioka, teaches the system of claim 15,
further comprising:
in response to the ADV switching from the first lane to a second lane, identifying a second set of obstacles therein based on a second set of predetermined criteria, ([0085] at step 308, vehicle may be controlled to avoid objects in travelling lane. One of ordinary skill in the art would have understood this may include a lane change. [0075] environmental information may be received periodically to ensure accuracy. [0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle changed its lane of travel from a first lane to a second lane, the 
Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control system of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka such that the system may determine an unsafe region around an obstacle, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 18, Ferguson, as modified by Sumioka, teaches the system of claim 17, wherein the ADV stop tracking the first set of obstacles in the first lane after the ADV switches to the second lane. ([0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle has switched lanes to a new lane of travel, objects are detected associated with that lane of travel and the remaining image data is disregarded.)

In regards to claim 19, Ferguson, as modified by Sumioka, teaches the system of claim 17, wherein each of the first set of obstacles and the second set of obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or another moving object. ([0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians.)


In regards to claim 20, Sumioka teaches the nodes representing the lane and where a peripheral vehicle is located may be aligned in a grid, although they need not be ([0134]). The edges and nodes where a peripheral vehicle is located form a representation of the peripheral vehicle, and as such, the first and second set of obstacles may appear as polygons to the vehicle through their corresponding nodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control system of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka, such that peripheral vehicles may be represented by a polygon formed by the nodes they occupy.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka (US 20180154825) teaches a vehicle peripheral information determining system that can determine a lane portion occupied by a vehicle.
Emura (US 20210009117) teaches a vehicle lane change system and method that can adjust based on the space another vehicle occupies ahead of the vehicle and an additional safety margin distance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661